OPINION — AG — ** BONDS — MUNICIPALITY — COUNTY — HOSPITAL ** THE CITY OF GUYMON HAS VOTED BONDS FOR A CITY, COUNTY HOSPITAL (BOARD OF CONTROL) AND EQUIP THE SAME, TO BE OWNED EXCLUSIVELY BY SUCH MUNICIPALITY. ASSUMING THAT TEXAS COUNTY, UNDER THE APPLICABLE PROVISIONS OF THE STATUTE, VOTES BONDS FOR A COUNTY HOSPITAL, AND THE SAME IS LOCATED AT GUYMON CAN: " THE CITY OF GUYMON USE THE $90,000, BOND PROCEEDS, TO EQUIP SUCH HOSPITAL, SUCH EQUIPMENT TO BE OWNED EXCLUSIVELY BY THE CITY OF GUYMON, BUT LEASED TO THE BOARD OF CONTROL OF THE COUNTY HOSPITAL, IN ACCORDANCE WITH 63 O.S. 329.5 [63-329.5] OF COUNTY HOSPITALS. (COUNTY) CITE: 19 O.S. 781 [19-781], 19 O.S. 790 [19-790], 63 O.S. 329.5 [63-329.5], ARTICLE X, SECTION 16 (RANDELL S. COBB)